Appellant was convicted in the District Court of Wichita County of possessing intoxicating liquor for purpose of sale, and his punishment fixed at one year in the penitentiary.
There were four counts in the indictment, No. 1 for selling liquor containing more than one per cent of alcohol, No. 2 for selling liquor capable of producing intoxication, No. 3 for possessing for purposes of sale liquor containing more than one per cent of alcohol by volume, and No. 4 for possessing liquor capable of producing intoxication. *Page 607 
Only the third count was submitted to the jury in the charge of the learned trial court. In disposing of the various questions raised on appeal we must bear in mind that the State was required to prove two things in order to make out its case under the third count, viz: the possession by appellant of liquor containing more than one per cent of alcohol by volume, — and that same was possessed for purposes of sale. The State's witnesses testified that appellant sold them two bottles of whisky containing more than one per cent of alcohol on the occasion in question. This was at night. It further appears that when they asked appellant if he had any whisky, he dressed and said he would have to go outside and get the liquor. He went out, was only gone a little while, and came back with it, and sold it to them. Appellant took the witness stand and said that he had the whisky ditched outside, had just thrown it in the weeds in his back yard. Sheriff Murphy testified that he was outside when appellant came out and got the liquor in question, and that he then walked out into the weeds and found another bottle full of corn whisky. He had seen appellant go "out that way."
We regret the condition of many of the bills of exception. Bills Nos. 1, 2, 5, 10 and 12 relate to the refusal of special charges which would have relation only to offenses of selling intoxicating liquor or liquor containing more than one per cent of alcohol by volume, and none of which appear to present any principle applicable to the offense of possessing liquor for purposes of sale.
Those bills of exception relating to charges on accomplice testimony need be considered no further than to call attention to the fact that the offense here charged was possessing intoxicating liquor, and there are no facts in evidence supporting the proposition that any State witness did anything to cause appellant to possess the liquor in question, or to induce him to commit the offense of such possession. We also call attention to the fact that in any event the purchasers of liquor are not accomplices. What we have just said disposes of appellant's bills of exception Nos. 3, 6, 7 and 8.
This court has held in many cases that bills of exception in question and answer form can not be considered, unless the trial judge certifies that it is necessary that they be in such form in order to make clear the purpose of some ruling. This applies to bills of exception Nos. 13 and 22.
Bill of exceptions No. 4 complaining of the panel containing only twenty-eight jurors when the case was called for trial, seems to call for no discussion on our part.
It is well settled that each bill of exceptions must be complete within itself and must make plain therein the error attempted to be set forth. Setting forth a question and its answer without any narration of the related matters or the lack of same either in what has gone before or *Page 608 
what is to come afterward, could hardly afford this court any ground for holding such matters objectionable. To merely set out that the State's attorney in his closing argument said to the jury: "He says he is charged in the Federal court with two cases of bootlegging. Did he tell you here that he had it for innocent purposes?" without affirming or denying the facts relative to such argument, leaves us nothing to decide. So of the statement in that bill of exceptions where a witness said: "I stepped on a piece of paper out there and opened it up and it was a bottle like that full of corn whisky." Manifestly such a statement might be most material in some settings; and in others objectionable, but without any showing as to its surroundings we can tell nothing about it. So also of the testimony of witness Somerville as follows: "State whether or not the defendant, A.M. Morris, told you he had on the occasion that this woman was arrested left the whisky there? Answer: He did." Nothing in these bills is stated save the question and answer and the statement of the objections then made, and the fact that same were overruled. Unless from the bill of exceptions itself we learn facts showing that the rulings complained of were objectionable, the bill is insufficient.
Bill of exceptions No. 14 reflects an objection to a question to State witness Miller in effect asking if he ever found liquor in appellant's possession prior to January 2, 1923. His reply was that this was the first time he was ever there. This presents no error.
Bill of exceptions No. 16 is based on the refusal of a motion to instruct a verdict for the accused. Perusal of the grounds of the motion lead to the conclusion that same is not well taken.
Bill No. 18 sets out at length certain testimony of appellant given on cross-examination. Part of the testimony is clearly admissible. The remainder might be under circumstances which might be instanced. The objections are that it was sought to prove separate and distinct transactions, irrelevant to any issue; prejudicial to appellant; remote from any issue; creates the impression that appellant had made various sales and was under bond in other cases, and had paid a vagrancy fine for a woman. Proof of other offenses is often material, and the fact that appellant had been arrested and was under bond in other liquor cases, if true, might be very material. There is also testimony that he paid a vagrancy fine for a woman who stayed at his place and was present as a witness in this case. The mere statement of the testimony and of what was then stated to the trial court as objections thereto, is not sufficient to bring before us the matter for review.
Bill of exceptions No. 19 recites that at the close of the testimony the appellant made the following motion in writing to charge the jury not to consider evidence of other transactions with Tyler or other sales, etc. We regret that no such motion appears, nor is there *Page 609 
any statement of sufficient reason or reasons why the court should give such instruction. As far as we learn from the bill, evidence of other transactions was material. This is substantially true of bill of exceptions No. 20, which sets out the testimony of witness Somerville and the objections then offered. Whether said objections were in fact tenable is not made to appear. In fact in the qualification to this bill the learned trial judge sets out two reasons, each apparently sound, upon which the testimony was admitted.
Bill of exceptions No. 21 shows that objections were made to statements of appellant while under arrest. The court apparently agreed with appellant's counsel in his contention as the bill does not present any testimony as to what was said after the objection was made.
This disposes of all the contentions made by appellant, and no error appearing, an affirmance must be ordered.
Affirmed.
                          ON REHEARING.                         March 5, 1924.